J-A13034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CARMEN L. CORTES                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellant

                     v.

ANTHONY CORTES

                          Appellee                      No. 624 WDA 2014


                    Appeal from the Order March 19, 2014
             In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): No. 97-2377-008


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED SEPTEMBER 03, 2015

     Carmen Cortes (Wife) brings this appeal from the order entered March

19, 2014, in the Court of Common Pleas of Allegheny County, dismissing her

exceptions to the hearing officer’s report that recommended court-ordered

support be modified retroactively to 1999, resulting in Anthony Cortes

(Husband) owing arrearages of over $54,000.00. Wife contends the court

erred in (1) refusing to take into account Wife’s religious beliefs in

determining Wife to have a minimum-wage earning capacity, (2) refusing to

consider Husband’s employment benefits, additional sources of income, and

actual   taxable   income   in   determining   income    available   to   calculate

Husband’s support obligation, (3) sustaining Husband’s trial objections,

dismissing Wife’s trial objections, and refusing to admit Wife’s exhibits and

testimony needed to establish Wife’s case, (4) dismissing Wife’s alimony
J-A13034-15



claim, (5) failing to award interest and penalties on Husband’s retroactive

support obligation, (6) failing to award Wife attorney fees, and (7) failing to

find that the hearing officer’s negative attitude and conduct towards Wife

was prejudicial and hindered Wife’s ability to have a full and fair hearing.1

Based upon the following, we affirm in part, reverse in part, and remand

with directions.

       The trial court has summarized the background of this appeal, as

follows:

             Carmen Cortes (Wife) and Anthony Cortes (Husband)
       married in 1980. Four children were born of the marriage, all of
       whom are emancipated. The couple separated in 1997, just after
       moving from Allegheny County. Wife moved to Texas with her
       four small children after separation, filing for support in
       Allegheny County before leaving. Wife was assessed a zero
       earning capacity and Husband was assigned an earning capacity
       of $1900.00 per month based on his previous income. An
       unallocated support award was entered in August of [1997] for
       $1,138.00 monthly, in favor of wife [and children].

              Husband filed for divorce in Texas, Wife’s domicile, and the
       parties were divorced on January [4], 2000. The Texas divorce
       decree reads, in pertinent part: “The court ...finds that it has
       jurisdiction of this case except for issues regarding child and
       spousal support of which the Courts of Common Pleas of
       Allegheny County, Pennsylvania has continuing and exclusive
       jurisdiction.” Texas does not have alimony.

            Husband was hired by the Milton Hershey School in August
       of 1998, mere months after the entry of the initial award and
       earned $19,355.70 for the period of August 1998 through
____________________________________________


1
 These issues were preserved in Wife’s Pa.R.A.P. 1925(b) statement, which
Wife timely filed in response to the order of the trial court.



                                           -2-
J-A13034-15


       December of 1998. He never informed the Court or Wife of this
       substantial change in income. His income increased steadily after
       entry of the award but, again, he never notified the Court or
       Wife. By 2000, his income from the school was $59,790.76, by
       2002, his income was $71,722.96 annually and by 2010, his
       income was over $100,000.00. He still never informed the court,
       and, therefore, the amount of support remained the same. The
       children became emancipated one by one, but neither party
       moved for modification or review of the award.[2] Then, in March
       of 2012, when the youngest of the four children was approaching
       emancipation, Husband filed to terminate support.[3]

             On July 10, 2012, Wife, still represented by her original
       counsel, registered the Texas divorce decree in Allegheny
       County. On July 12, 2012, she filed a petition raising claims for
       alimony and counsel fees as well as filing for modification of the
       support order, retroactive to 1999.[4] Husband’s petition to
       modify (terminate) support and Wife’s petition raising claims, as
       well as Husband’s Motion to Strike Wife’s petition raising claim[s]
       were consolidated and scheduled before the Permanent Master.
       The Master recommended the support order be modified
       retroactively to 1999, resulting in Husband owing arrearages of
____________________________________________


2
  The oldest child became emancipated in June of 2008. Next two children,
twins, became emancipated in June of 2011. The youngest child turned 18
in July of 2012.
3
  At the time Husband filed his petition to terminate support, the most
recent court-generated support order, entered November 12, 2010, required
Husband to continue to pay unallocated monthly support of $1,138.00 for
wife and three children. See Husband’s Petition For Modification of an
Existing Support Order, dated 6/26/2012. As noted in the hearing officer’s
report and recommendation, Husband’s obligation to pay spousal support
terminated upon the parties’ January 4, 2000 divorce. Hearing Officer’s
Report and Recommendation (Explanation), 10/17/2013, at 7.
4
  Initially, Wife requested support retroactive to 1998. She subsequently
modified her request for support retroactive to 1999. See Wife’s Petition for
Retroactive Modification of Support Order, 8/2/2012; Wife’s Pretrial
Statement, 7/22/2013. See also N.T., 9/16/2013, at 103.




                                           -3-
J-A13034-15


       over $54,000.00.[5] The Master cited Husband’s failure to inform
       the Court of his substantial increase in income as the basis for
       her decision. The Master assigned Wife a minimum wage earning
       capacity from 1999 forward, and denied Wife’s prospective
       alimony claim. She further denied both parties claims for
       attorney fees. Husband and Wife both filed exceptions, which l
       dismissed on March 19, 2014. Wife’s instant appeal followed.

Trial Court Opinion, 7/18/2014, at 1–2 (record citations and footnote

omitted).

       At the outset, we state our standard of review:

       When evaluating a support order, this Court may only reverse
       the trial court’s determination where the order cannot be
       sustained on any valid ground. We will not interfere with the
       broad discretion afforded the trial court absent an abuse of the
       discretion or insufficient evidence to sustain the support order.
       An abuse of discretion is not merely an error of judgment; if, in
       reaching a conclusion, the court overrides or misapplies the law,
       or the judgment exercised is shown by the record to be either
       manifestly unreasonable or the product of partiality, prejudice,
       bias or ill will, discretion has been abused.

W.A.M. v. S.P.C., 95 A.3d 349, 352 (Pa. Super. 2014) (citations omitted).

Moreover, “[t]he trial court, as the finder of fact, heard the witnesses, and is

entitled to weigh the evidence and assess its credibility.” Baehr v. Baehr,

889 A.2d 1240, 1245 (Pa. Super. 2005).



____________________________________________


5
  In calculating Husband’s support obligation from 1999 to 2012, the hearing
officer took into account an assigned minimum–wage earning capacity for
Wife, the fact that spousal support ended upon the parties’ divorce, and the
emancipation of the parties’ children. From the total amount owed by
Husband, the hearing officer deducted the amount paid by Husband for
those years, arriving at $46,472.46 plus arrears of $7,871.82 due as of
12/31/98, for total arrears of $54,344.28.



                                           -4-
J-A13034-15



        The first issue raised by Wife, and preserved in her Rule 1925(b)

concise statement, is that the trial court erred in refusing to take into

account her strict Seventh Day Adventist (SDA) beliefs when determining

that she had a minimum-wage earning capacity for purposes of calculating

Wife’s retroactive support award.

        As the trial court’s opinion reproduced above states, under the extant

1997 support order, Wife was assigned a zero earning capacity. At the

hearing, Wife testified that she had not worked outside the home since

1992, and that she had home-schooled the parties’ children through high

school consistent with the parties’ SDA beliefs.           The hearing officer,

however, in calculating the amount of retroactive support owed by Husband,

imputed a full-time minimum-wage earning capacity to Wife from 1999 to

2012.

        In ruling on Wife’s exceptions to the hearing officer’s report, the trial

court rejected Wife’s arguments that homeschooling the children was related

to her religious beliefs, and that the hearing officer erred in assigning her a

minimum-wage earning capacity.         The trial court pointed to Wife’s own

testimony that, after the parties separated and she moved to Texas, she had

placed her oldest child in public school where the child completed one year,

and had then enrolled the child in an SDA school, but ultimately decided to

homeschool the child and the younger children because she believed the

schools were unsatisfactory. The trial court also noted Husband’s testimony

that he did not agree to homeschooling the children after separation, that he

                                       -5-
J-A13034-15



wanted the children in school for socialization, and that the homeschooling

was done without his consent. The trial court stated that Wife was not

assigned an earning capacity commensurate with her education and training

as a dietician, but rather assigned a minimum-wage earning capacity, which

the court found appropriate. See Trial Court Opinion, 7/18/2014, at 3–4.

      Our review confirms that the record supports the trial court’s findings.

While Wife maintained that she homeschooled the children based on her

religious beliefs, her testimony belied this claim. Furthermore, the trial court

imputed a minimum-wage earning capacity, despite Wife’s college degree

and work experience. On this record, we discern no abuse of discretion by

the trial court in rejecting this argument.   Accordingly, no relief is due on

this first issue.

      Wife next asserts that the trial court erred in calculating Husband’s

employment benefits, additional sources of income, his actual taxable

income in determining his net income available to pay support for Wife and

the children. Wife first argues the trial court completely overlooked the fact

that Husband claimed all four of the children as dependents on all of his tax

returns.

      Under Pennsylvania Rule of Civil Procedure 1910.16-2, the court

deducts “federal, state and local income taxes” from a party’s gross income

to arrive at net income for support calculation purposes. Pa.R.C.P. 1910.16-

2(c)(1)(A). Furthermore, “[t]he tax consequences resulting from an award




                                     -6-
J-A13034-15



of the child dependency exemption must be considered in calculating each

party’s income available for support.” Pa.R.C.P. 1910.16-2(f).

       Here, the record reflects the hearing officer calculated Husband’s

income from 2000 to 2012 based on his W-2 statements and, consequently,

did not take into account Husband’s tax consequences in claiming the federal

dependency tax exemption for the children from 1999 to 2012.6 Wife, in her

exceptions and Rule 1925(b) concise statement, raised this issue. The trial

court, however, did not address Wife’s claim in its opinion, except to say

that the master had reviewed Husband’s tax returns and W-2 statements for

the years at issue to calculate Husband’s support obligation. In light of the

Rule 1910.16-2(f), we agree with Wife’s position. Therefore, on this issue,

we will remand the matter to the trial court for recalculation of support,

taking into account the tax consequences of Husband’s claimed child

dependency exemptions upon his income available for support.

       We find no merit, however, in Wife’s claim that the trial court erred in

calculating Husband’s employment benefits, and additional sources of

income. In this regard, Wife contends the court should have included rents

received by Husband from his rental properties between the years 2006 to



____________________________________________


6
  From 1999 to 2011, Husband claimed four children as dependents on his
federal income tax.    In 2012, Husband claimed three children as
dependents.




                                           -7-
J-A13034-15



2012, and should have considered housing provided to Husband by his

employer in calculating Husband’s income.

        Income for the purposes of child support is defined as:

        [C]ompensation for services, including, but not limited to,
        wages,     salaries, bonuses,     fees,  compensation in    kind,
        commissions and similar items; income derived from business;
        gains derived from dealings in property; interest; rents;
        royalties; dividends; annuities; income from life insurance and
        endowment contracts; all forms of retirement; pensions; income
        from discharge of indebtedness; distributive share of partnership
        gross income; income in respect of a decedent; income from an
        interest in an estate or trust; military retirement benefits;
        railroad employment retirement benefits; social security
        benefits; temporary and permanent disability benefits; workers’
        compensation; unemployment compensation; other entitlements
        to money or lump sum awards, without regard to source,
        including lottery winnings; income tax refunds; insurance
        compensation or settlements; awards or verdicts; and any form
        of payment due to and collectible by an individual regardless of
        source.

23 Pa.C.S. § 4302 (emphasis added). A trial court is required to calculate

income     using,   but   not   limited   to:   wages,   salaries,   bonuses,   fees,

commissions, net income from business, and dividends. Pa.R.C.P. 1910.16-

2(a).

        The trial court rejected Wife’s claim, reasoning that the housing

provided by Husband’s employer was a condition of Husband’s employment

and came with the requirement that he be “on-call” at virtually all times.

Furthermore, the trial court determined that Husband’s share of the rental

income from 2006 to 2012 on a post-marital property held jointly by

Husband and his current spouse was not substantial when maintenance



                                          -8-
J-A13034-15



expenses are factored in, and would not have a significant impact on the

appropriate amounts due Wife for child support for the relevant periods of

time. We find no error.

       To the extent that Husband was required to be “on call,” the housing

was part of Husband’s employment.              As such, this case is distinguishable

from the cases cited by Wife, which involved a housing allowance.               See

Wife’s Brief at 21–22, citing Armstrong v. Alexander, 609 A.2d 183, 185

(Pa. Super. 1992) and Krankowski v. O’Neil, 928 A.2d 284 (Pa. Super.

2007). Moreover, given that Husband’s rental income comes from rental

property that is held jointly, and subject to maintenance and other

ownership expenses, we find no reason to disturb the court’s conclusion that

this rental income was “not substantial” and “not relevant” to Wife’s support

calculation.7 Accordingly, no relief is warranted on these claims.

       In her third issue, Wife challenges the trial court’s decision rejecting

Wife’s claim that the hearing officer erred in sustaining Husband’s

objections, dismissing Wife’s objections and refusing to admit Wife’s exhibits

and testimony needed to establish Wife’s case.            In her fourth issue, Wife

challenges the denial of her request for alimony. The trial court, in

addressing both issues, opined: “If error was committed by sustaining some
____________________________________________


7
 Although Wife, in her brief, has included a table that shows “Husband’s ½
Share of Rental Income Received,” to be $57,503.50 for the years 2006 to
2012, this table only shows the amounts of rent received, as reflected by
Husband’s federal tax returns, without accounting for expenses.



                                           -9-
J-A13034-15



of Husband’s objections to alimony evidence Wife was attempting to

introduce, that error is harmless, as I find that Wife is not entitled to

alimony as a matter of law.” Trial Court Opinion, 7/18/2014, at 5. As did

the trial court, we will address Wife’s third and fourth claims together.

      The principles that guide our review are well established:

      The scope of review in assessing the propriety of an award or
      denial of alimony is to determine whether the trial court’s order
      is motivated by prejudice, bias or ill-will, or whether the court
      has overridden or misapplied the law. If so, the court has abused
      its discretion, and the court is not bound by its conclusions.
      Absent these errors, where the court’s decision is substantiated
      by the record and supported by applicable case law the court
      must affirm. Moreover, alimony is not meant as a punishment or
      reward, but to ensure that the reasonable needs of the person
      who is unable to support himself/herself through appropriate
      employment are met. It is the proponent’s burden to prove his
      or her entitlement to support.

Hicks v. Kubit, 758 A.2d 202, 205 (Pa. Super. 2000).

      Following divorce, alimony provides a secondary remedy and is
      available only where economic justice and the reasonable needs
      of the parties cannot be achieved by way of an equitable
      distribution. An award of alimony should be made to either party
      only if the trial court finds that it is necessary to provide the
      receiving spouse with sufficient income to obtain the necessities
      of life. The purpose of alimony is not to reward one party and
      punish the other, but rather to ensure that the reasonable needs
      of the person who is unable to support herself through
      appropriate employment are met.

      Alimony is based upon reasonable needs in accordance with the
      lifestyle and standard of living established by the parties during
      the marriage, as well as the payor’s ability to pay. An award of
      alimony may be reversed where there is an apparent abuse of
      discretion or there is insufficient evidence to support the award.




                                     - 10 -
J-A13034-15


Kent v. Kent, 16 A.3d 1158, 1161 (Pa. Super. 2011) (quotations and

citations omitted).

        Here, the trial court determined, in light of the relevant alimony

factors set forth at 23 Pa.C.S. § 3701(b),8 that Wife was not entitled to

alimony as a matter of law. See Trial Court Opinion, 7/18/2014, at 5.        In

this regard, the trial court noted that Wife “was able to meet her reasonable

needs for 12 years,” that “the couple did not have a high standard of living

… [and] both parties are educated and in good health.”               Id. at 6.

Additionally, the court reasoned that although Wife would have had a “viable

claim for alimony directly upon divorce to allow her to rehabilitate her

career,” she “chose to wait over 12 years to make a claim[.]” Id. As such,

the court concluded that Wife had not proven she was entitled to receive

alimony.


____________________________________________


8
    In evaluating alimony under Section 3701, this Court has explained:

        In determining whether alimony is necessary, and in determining
        the nature, amount, duration and manner of payment of
        alimony, the court must consider numerous factors including the
        parties’ earnings and earning capacities, income sources, mental
        and physical conditions, contributions to the earning power of
        the other, educations, standard of living during the marriage, the
        contribution of a spouse as homemaker and the duration of the
        marriage.

Teodorski v. Teodorski,          857 A.2d 194, 200 (Pa. Super. 2004). See also
23 Pa.C.S. § 3701(b).




                                          - 11 -
J-A13034-15


       We find no error.        While the trial court determined Wife’s claim for

alimony was meritless, we conclude that alimony in this case is governed by

the law of Texas.        The parties were divorced in Texas, and the parties’

divorce decree provided for division of the marital estate. While the Texas

decree stated that “The court … finds that it has jurisdiction of this case

except for child and spousal support of which the Courts of Common

Pleas of Allegheny County, Pennsylvania has continuing jurisdiction,” there is

no mention of alimony.          As such, we conclude Wife’s claim for alimony

pursuant to Pennsylvania law fails. Moreover, based on our resolution of this

claim, it follows that Wife’s complaint regarding the hearing officer’s rulings

on her alimony claim also fails.9

       Next, Wife, in her fifth and sixth issues, contends the trial court erred

in failing to award her interest, penalties, and attorney fees.
____________________________________________


9
  Specifically, Wife claimed reversible error with regard to the trial court’s
decision to uphold the hearing officer’s evidentiary rulings (1) not allowing
cross examination of Husband’s work history after separation, (2) refusing to
allow cross examination of Husband on his history as a pastor, or why his
LinkedIn profile omitted his history as a pastor, (3) not allowing Husband to
be questioned regarding his attorney fee bill, yet allowing the attorney fee
bill exhibit, (4) not allowing Husband to be cross examined whether an affair
was the cause of separation, (5) not allowing Wife to testify as to her side
of the story, (6) refusing to allow the list of items Wife intended to testify
Husband put up on the refrigerator just before their separation to show
Husband’s testimony regarding the separation was false, and (7) sustaining
Husband’s hearsay objection when Wife’s counsel tried to elicit testimony
from Wife regarding her communications with the Domestic Relations in
1999 about the meaning and terms of the support order. See Wife’s Brief at
34–36.




                                          - 12 -
J-A13034-15


     With regard to interest, Wife relies on Section 3703(4) of the Divorce

Code, which provides, in pertinent part:

     If at any time a party is in arrears in the payment of alimony or
     alimony pendente lite as provided for in sections 3701 (relating
     to alimony) and 3702 (relating to alimony pendente lite, counsel
     fees and expenses), the court may, after hearing, in order to
     effect payment of the arrearages: … Award interest on unpaid
     installments.

23 Pa.C.S. § 3703(4).     Additionally, Wife relies on Section 4351(a) of the

Domestic Relations Code, which provides for attorney fees in support

proceedings as follows:

     (a) General rule. --If an obligee prevails in a proceeding to
     establish paternity or to obtain a support order, the court may
     assess against the obligor filing fees, reasonable attorney fees
     and necessary travel and other reasonable costs and expenses
     incurred by the obligee and the obligee’s witnesses. Attorney
     fees may be taxed as costs and shall be ordered to be paid
     directly to the attorney, who may enforce the order in the
     attorney’s own name. Payment of support owed to the obligee
     shall   have   priority   over   fees, costs    and    expenses.

     …

     (b) Lack of good cause for failure to pay on time. --If the court
     determines that the person subject to a child support order did
     not have good cause for failing to make child support payments
     on time, it may further assess costs and reasonable attorney
     fees incurred by the party seeking to enforce the order.

23 Pa.C.S. § 4351(a), (b).

     The hearing officer, in addressing the parties’ cross claims for attorney

fees and expenses, reasoned:

     Husband had incurred counsel fees of $18,157 (Exhibit C) and
     wife has incurred counsel fees of $22,770 (Exhibit 20). A review
     of the docket entries leaves no doubt that the litigation has been

                                    - 13 -
J-A13034-15


     contentious which has caused counsel fee expenses for both
     parties. The appointment of a discovery master was necessary
     because the parties hotly disputed what discovery was
     appropriate.

     The hearing officer concludes that the obligations are essentially
     offsetting and, while it is true that husband’s financial position
     has been superior to wife’s during the 2012-2013 litigation, that
     will not be the case when wife receives the substantial payments
     for husband’s child support arrears as set forth in §D above.
     That being so, the hearing officer declines to make a counsel fee
     award in favor of either party.

Hearing Officer’s Report and Recommendation (Explanation), dated Ocober

17, 2013, at 14.   The hearing officer did not address interest.

     In ruling on the parties’ cross exceptions, the trial court rejected Wife’s

claim for prejudgment interest and attorney fees. The trial court opined:

     Wife complains that the court did not award interest and
     penalties on Husband’s retroactive support obligation and that
     the court failed to award attorney fees to Wife. I first note that
     the awarding of interest in proceedings pursuant to the Divorce
     Code is discretionary with the court.      23 Pa.C.S.A. §3703.
     Additionally, Husband was previously sanctioned in this matter
     for his dilatory actions in responding to Wife’s discovery, as
     being ordered, inter alia, to bear the cost of referral to a
     discovery master. Ultimately, however, the Discovery Master
     found, and I concurred, that many of Wife’s discovery requests
     were overly burdensome and irrelevant.

     Both parties here sought attorney fees - neither received them.
     The Master found their fees to be virtually offsetting and, though
     Husband was and is in a superior financial position, she found
     Wife, who will be receiving monthly payments on Husband’s
     arrears, capable of paying her attorney. l further find both of
     these parties are at fault regarding the amount of fees. Husband
     engaged in deceit by concealing his income and engaged in
     dilatory behavior. More importantly, I find Wife’s claim for
     alimony to be completely meritless, and a substantial amount of
     her fees were incurred pursuing that claim. I find those fees to
     be unreasonable.

                                    - 14 -
J-A13034-15



        For his part, Husband clearly concealed his income. His
        statement that he never moved to modify the award as his
        children became emancipated because he wanted to pay “more”
        for his children could not be less credible. He testified that he
        “was under the impression that if l went and tried to modify it
        that it would lower the amounts”. Like Wife, Husband is a college
        educated man with no intellectual deficits who was, like Wife,
        represented throughout these proceedings. His income went
        from the originally assigned earning capacity of $1900.00 per
        month to over $100,000.00 per year, yet he claims he believed
        his child support would be reduced if he moved to modify.
        Husband had an affirmative duty to inform the court of the
        dramatic increase in his salary. That he did not do. Accordingly,
        it is due to Husband’s deceit in the support matter that l do not
        assess Wife with any of Husband’s costs in defending what I find
        to be her spurious alimony claim.

Trial Court Opinion, 7/18/2014, at 6–7 (record citations omitted).

        Here, the trial court considered that Husband had previously been

sanctioned regarding Wife’s discovery requests, although the discovery

master ultimately rejected many of Wife’s requests. In addition, the court

considered that a substantial amount of Wife’s attorney fees pertained to her

unsuccessful alimony claim. We find no basis upon which to disturb the trial

court’s exercise of discretion in rejecting Wife’s claim for prejudgment

interest.   However, with regard to attorney fees, we find merit in Wife’s

claim.

        Review of this claim shows Wife’s attorney’s fees and Husband’s fees

are not completely “off-setting” as Wife’s fees were greater than Husband’s

fees.    In addition, both the hearing officer and the court recognized that

Husband is in a superior financial position. Furthermore, even though Wife


                                     - 15 -
J-A13034-15


did not have a valid alimony claim, Wife obtained relief on her claim for

retroactive child support. The fact of Wife’s failed alimony claim should not

totally absolve Husband who deliberately concealed his income to avoid his

child support obligation. Finally, we find complete denial of Wife’s attorney

fee claim results in Wife paying attorney fees related to her petition for

retroactive child support from the court’s award of retroactive child support,

which is not appropriate. Therefore, on this basis, we reverse the order of

the trial court with regard to the denial of Wife’s attorney fee claim, and

remand to the trial court to determine the amount of reasonable attorney

fees incurred by Wife in litigating her petition for retroactive child support.

      Finally, Wife argues the trial court erred in failing to find that the

hearing officer’s negative attitude and conduct towards Wife was prejudicial

and hindered Wife’s ability to have a full and fair hearing.

      This Court has explained:

      The master’s report and recommendations are advisory only; the
      trial court is required to make an independent review of the
      report and recommendations to determine whether they are
      appropriate. This being the case, any possible bias on the part
      of the master would be reviewed by the trial court and corrected
      since the trial court was responsible for making the final Order.

Kohl v. Kohl, 564 A.2d 222, 224 (Pa. Super. 1989) (citation omitted),

affirmed, 585 A.2d 463 (Pa. 1991).

      Here, the trial court detected no bias, and our review discloses no

basis upon which to disturb the trial court’s determination. We note that the

trial court had denied Wife’s motion to reassign case and vacate interim

                                      - 16 -
J-A13034-15


order, which was filed after the first day of the hearing. As such, the trial

court was well aware of Wife’s position that the hearing officer lacked

impartiality. In addressing Wife’s issue on appeal, the trial court recognized

that    the   hearing   was    contentious     and   the   hearing   officer   “became

frustrated,” and concluded that “in spite of this, … the Master’s Report and

Recommendation [was] commendably free of references to this behavior and

strictly based on the facts presented as well as the law.”                 Trial Court

Opinion, 7/18/2014, at 8.

        Our review similarly reveals that the hearing was highly adversarial,

and that the hearing officer was faced with four competing claims in a

hearing that was scheduled to last one day, but ultimately required a second

day.10     We have carefully studied the record in light of Wife’s specific

allegations regarding the hearing officer’s “negative attitude” toward Wife.
____________________________________________


10
     The hearing officer’s decision of August 8, 2013, explains:

        Before the court were four matters:

         1. Husband’s Petition to Terminate Child Support,
            retroactive to June 26, 2012;

         2. Wife’s July 12, 2012 Petition Raising Claims (Post-
            Divorce) for alimony and counsel fees and expenses;

         3. Wife’s July 24, 2012, Petition for Modification retroactive
            to 1998; and

         4. Husband’s July 24, 2012 Petition for Counsel Fees.

Hearing Officer’s Report and Recommendation (Explanation), 8/8/2013, at 2.



                                          - 17 -
J-A13034-15


See Wife’s Brief at 37–44. Based on our review, we find no basis to disturb

the trial court’s determination that Wife’s complaints warrant no relief.

      Accordingly, based on the foregoing, we affirm in part, reverse in part,

and remand to the trial court for recalculation of Husband’s support

obligation taking into account the         tax consequences of the federal

dependency exemptions taken by Husband for the children for years 1999-

2012, and for the determination of an attorney fee award in favor of Wife on

her claim for retroactive child support.

      Order affirmed in part, reversed in part.         Case remanded with

directions. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/3/2015




                                     - 18 -